Citation Nr: 9900537	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for a left thumb 
scar. 

3.  Entitlement to service connection for fibromyalgia as 
secondary to the service-connected PTSD. 

4.  Entitlement to service connection for residuals of a back 
injury, to include low back, middle back, and upper back 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to service connection for residuals of a back 
injury, to include low back, middle back, and upper back 
disabilities, will be addressed in the remand portion of the 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left thumb scar is painful.  He 
also asserts that he has fibromyalgia and that it is related 
to his PTSD. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
grant of an increased rating of 10 percent for a left thumb 
scar.  It is also the decision of the Board that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for 
fibromyalgia as secondary to the post-traumatic stress 
disorder is well grounded. 


FINDINGS OF FACT

1.  The left thumb scar is painful and tender.

2.  There is no competent evidence that the veteran has 
fibromyalgia.


CONCLUSIONS OF LAW

1.  A rating of 10 percent for pain and tenderness from the 
left thumb scar is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (1998).

2.  The veteran's claim of service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claims are well 
grounded, the Board of Veterans' Appeals (Board) finds that 
his claim for an increased rating for a left thumb scar is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  King v. Brown, 5 Vet. App. 
19 (1993).  

I. Entitlement to a Compensable Rating for a Left Thumb Scar

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veterans left thumb scar.  
The Board has found nothing in the historical record which 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board also 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories.

At an August 1992 hearing held at the RO before a hearing 
officer, the veteran testified that he had pain in his left 
thumb.  August 1992 Hearing Transcript #1 12.

On February 1993 VA examination, there was tenderness and 
scaling of the tip of the left thumb.  X-rays of the left 
thumb were considered to be within normal limits.  The 
impression was status post left thumb injury.

In a March 1993 rating decision, service connection was 
granted for a left thumb scar and a noncompensable rating was 
assigned under Diagnostic Code 7805 (other scars).

At a July 1996 hearing held at the RO before a traveling 
member of the Board, the veteran testified that his left 
thumb was extremely tender.  July 1996 Hearing Transcript 
(July 1996 T.) 20.  

On November 1996 VA scar examination, there was intermittent 
scaling of the tip of the left thumb and there were fissures 
under the distal thumbnail toward the ulnar side.  The 
veteran complained of stinging and burning, when the fissures 
appeared, and almost constant pain in the distal 
interphalangeal joint of the left thumb.  There was a slight 
depression of skin under the ulnar aspect of the distal 
thumbnail with focal hyperkeratosis and scaling.   The 
diagnosis was a post-traumatic scar of the distal left thumb.

On November 1996 VA orthopedic examination, he complained of 
stiffness, tenderness, and pain in the left thumb.  He 
reported that he had constant numbness in the radial aspect 
of the thumb.  He also indicated that the skin at the tip of 
the left thumb occasionally cracked and bleed.  There was 
tenderness at the tip of the distal phalanx of the left 
thumb.  The capillary circulation was within normal limits.  
There was no tenderness about the metacarpophalangeal joint.  
The distal scar was healed.  The impression was status post 
history of a fall on the distal phalanx.  It was noted that 
there was no functional impairment.

At the July 1998 hearing held at the RO before the 
undersigned, the veteran testified that he had a daily 
burning sensation in the left thumb scar and that it was also 
always painful and tender.  July 1998 Hearing Transcript 
(July 1998 T.) 21-22.

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1998).

With regard to this claim, the veteran has complained about a 
painful and tender scar.  On February 1993 VA examination and 
on November 1996 VA orthopedic examination, it was noted that 
there was tenderness at the tip of the left thumb, which is 
the location of the left thumb scar.   Thus, there is 
objective evidence of a painful and tender scar and a 10 
percent rating under Diagnostic Code 7804 is warranted.

Nonetheless, a separate rating under Diagnostic Code 7803 is 
not warranted.  Although the veteran complained of occasional 
bleeding, there is no persuasive evidence that the scars were 
poorly nourished with repeated ulcerations.  In fact, the 
November 1996 orthopedic examiner noted that the scar was 
healed and that there was no functional impairment.

The Board also notes that, even though the veteran is now 
receiving Social Security disability benefits, there is no 
additional duty to assist with regard to this particular 
claim because there is no allegation or indication that the 
veteran is receiving those disability benefits because of his 
left thumb scar. 



II.  Entitlement to Service Connection for Fibromyalgia 
as Secondary to the Service-connected PTSD

Service medical records reveal no complaints or treatment of 
fibromyalgia.  In March 1970, the veteran underwent a Medical 
Board evaluation and fibromyalgia was not diagnosed.

In January 1984, the diagnosis was chronic fibrositis.  On 
March 1988 VA examination, the impression was chest, 
shoulder, back, and rectal pain with an uncertain etiology.  
In May 1988, the assessment was chronic pain syndrome and 
attendant anxiety and depression.  In November 1988, the 
assessment was left-sided pain syndrome with an unknown 
etiology.  In February 1989, the assessment was chronic pain 
syndrome in the back.  

In October 1995, a VA nurse practitioner made an assessment 
of atypical chest pain that was probably secondary to PTSD.  
In July 1996, the same nurse practitioner noted that the 
atypical chest pain might be fibromyalgia.

At the July 1996 hearing, the veteran submitted medical 
treatises on fibromyalgia.  The conclusion of one of those 
treatises was that fibromyalgia may be the presenting 
manifestation of PTSD.

In August 1996, the impression of a VA doctor was chronic 
pain syndrome with depression.  The VA doctor also noted that 
the chronic pain syndrome was secondary to an injury in 
Vietnam.  In September 1996, the assessment by a VA nurse 
practitioner was chronic pain syndrome and auditory 
hallucinations.  The nurse practitioner questioned whether 
there was a mental health component to the physical 
presentation. 

On November 1996 VA PTSD examination, PTSD, not depression, 
was diagnosed.

On December 1996 VA spine examination, it was noted that 
there was no evidence that the veteran had fibromyalgia.

On December 1996 VA joint examination, the diagnosis was 
multiple joint pain with an unknown etiology.  The examiner 
noted that fibromyalgia was a disorder that would rarely be 
diagnosed by an orthopedist.  Therefore, the examiner 
recommended that a rheumatologist examine the veteran.

On January 1997 VA bone examination, the tender trigger areas 
of fibromyalgia syndrome revealed that there was tenderness 
in the left elbow, the right shoulder, the posterior neck, 
the interscapular areas overlying the sacroiliac joints, the 
right trochanteric bursa, the knees, and the ankles.  The 
pain was worse on the left side.  The examiner noted that, 
except for the tender trigger areas, the objective findings 
were lacking.  Nonetheless, the impression of the examiner 
was that the veteran had a chronic pain syndrome that was 
associated with depression.  The examiner also noted that the 
veterans symptoms and signs were consistent with 
fibromyalgia, which may accompany PTSD or depression.  The 
examiner noted that fibromyalgia syndrome is a form of 
chronic pain syndrome.  The examiner also indicated that the 
veterans medication for PTSD had side effects, but that 
musculoskeletal pain was not a side effect.   

At the July 1998 hearing, the veteran testified about the 
symptoms of his fibromyalgia.  July 1998 T. at 17.

Service connection may be granted for a disability that is 
proximately due to or is the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability (a 
medical diagnosis), an incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Specifically, one element of a well-grounded claim is a 
presently existing disability, stemming from the disease or 
injury that allegedly began in or was aggravated by service.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Medical opinions that are speculative do not render a claim 
well grounded.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For this claim, there is no competent evidence that the 
veteran currently has fibromyalgia.  True, chronic fibrositis 
was diagnosed in January 1984 and chronic pain syndrome has 
been repeatedly diagnosed.  Nonetheless, on December 1996 VA 
spine examination, it was noted that there was no evidence 
that the veteran had fibromyalgia.  On December 1996 VA joint 
examination, the diagnosis was multiple joint pain with an 
unknown etiology.  Most important, on January 1997 VA bone 
examination, it was noted that the objective findings of 
fibromyalgia were lacking.  The impression of the examiner 
was that the veteran had a chronic pain syndrome that was 
associated with depression.  Although the examiner noted that 
the veterans symptoms and signs were consistent with 
fibromyalgia, that disorder was not specifically diagnosed.  
With regard to the July 1996 notation of a nurse practitioner 
that the veterans atypical chest pain might be fibromyalgia, 
that opinion is speculative.  See Obert, 5 Vet. App. at 33; 
Tirpak, 2 Vet. App. at 611.  As to the veterans contention 
that he does have fibromyalgia, that evidence is not 
competent evidence.  Espiritu, 2 Vet. App. at 494-95.  In 
short, there is no evidence of fibromyalgia.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  Therefore, 
the claim for entitlement to service connection for 
fibromyalgia is not well grounded.


ORDER

A 10 percent evaluation for a left thumb scar is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for fibromyalgia as secondary to the 
service-connected post-traumatic stress disorder is denied.


REMAND

The veteran is currently unemployed and is receiving Social 
Security disability benefits.  The duty to assist for a claim 
of an increased rating generally includes obtaining Social 
Security Administration (SSA) records.  Baker v. West, 11 
Vet. App. 163 (1998).  In particular, SSA records are 
relevant to determine the extent that his service-connected 
PTSD, as opposed to other factors, has affected his 
employability.  In view of the Baker decision, the Board must 
defer the rating issue until the Social Security records are 
obtained, to the extent possible.  

The Board notes that the VA Schedule for Rating Disabilities 
for psychiatric disorders was revised, effective November 7, 
1996.  See 38 C.F.R. § 4.130 (1998); 61 Fed. Reg. 52695-702 
(1996).  The United States Court of Veterans Appeals (Court) 
has held that where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Also, the latest VA examination is now two years old, and the 
veteran was employed at the time of the examination.  

The veteran received the Combat Action Ribbon and reported 
that he had a back injury while on a combat patrol during 
service.  Under 38 U.S.C.A. § 1154 (West 1991), in the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is 
rebuttable, but only by clear and convincing evidence to the 
contrary.  Id. at 393.  Moreover, the veteran still must 
present medical evidence that relates the current disability 
to the in-service injury or disease.  Wade v. West, 11 Vet. 
App. 302 (1998).

In light of the above, it is the opinion of the Board that 
contemporaneous and thorough VA examinations would assist the 
Board in clarifying the nature of the veterans disabilities 
and would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following:

1. The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who afforded him treatment since November 
1996 for his psychiatric disorder.  After 
obtaining the necessary permission from 
the veteran, the RO should obtain copies 
of all treatment records and associate 
them with the claims folder.

2.  The RO should attempt to obtain 
copies of the Social Security medical and 
other records upon which his disability 
determination was based.

3.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected psychiatric disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
identify all of the veterans associated 
symptomatology in order to determine the 
impairment caused by the PTSD.  If there 
are other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  Any necessary special 
studies, including psychological testing, 
should be accomplished.  During the 
course of the examination, the examiner 
should identify all of the symptoms or 
manifestations of the veterans service-
connected psychoneurosis.  The examiner 
is asked to express an opinion with 
respect to which of the following 
criteria best describes the veterans 
psychiatric disability picture due solely 
to his PTSD:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as:  Suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veterans overall 
symptomatology and level of disability 
due solely to the service-connected 
psychoneurosis.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
The rationale for all conclusions should 
be provided.

4.  The RO should then schedule the 
veteran for an examination by an 
appropriate medical specialist in order 
to determine the nature and etiology of 
any back disorder found.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  A 
detailed history of the veterans back 
injury in service should be elicited.  
All necessary and medically appropriate 
tests should be conducted.  The examiner 
should specifically identify each 
disorder of the cervical, thoracic, and 
lumbar spines.  The examiner should then 
comment specifically on whether any such 
disorder(s) identified is (are) 
consistent with the history of the back 
injury in service as reported by the 
veteran.  The rationale for any opinion 
should be stated in full.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination reports and requested 
opinions to ensure complete compliance 
with the directives of this remand.  
Corrective procedures should be 
implemented, if necessary.

6.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for a psychoneurosis under the 
new criteria that became effective in 
1996, as well as under the earlier 
criteria, and the issue of entitlement to 
service connection for residuals of a 
back injury, to include low back, middle 
back, and upper back disabilities, with 
specific consideration to 38 U.S.C.A. 
§ 1154(b) (West 1991) and Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
